Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 1 of 6 Page ID #:2977



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   BRIAN THOMAS MATHEIS,                         Case No. 5:19-cv-01221-FLA (PVC)
  12                      Petitioner,                ORDER: (1) ACCEPTING
                                                     FINDINGS, CONCLUSIONS AND
  13         v.                                      RECOMMENDATIONS OF
                                                     UNITED STATES MAGISTRATE
  14   MARCUS POLLARD, Acting Warden,                JUDGE; AND (2) DENYING
                                                     PETITIONER’S MOTION FOR
  15                      Respondent.                RELIEF (Dkt. 42)
  16
  17
             Pursuant to 28 U.S.C. § 636, the court has reviewed Petitioner’s First
  18
       Amended Petition (“FAP”), all the records and files herein, the Report and
  19
       Recommendation of the United States Magistrate Judge (the “Report and
  20
       Recommendation”), Petitioner’s Objections to the Report (the “Objections”),
  21
       Respondent’s Reply to Petitioner’s Objections, and Petitioner’s Rebuttal to
  22
       Respondent’s Reply.1 After having made a de novo determination of the portions
  23
       of the Report and Recommendation to which the Objections were directed, the
  24
  25
       1
        Petitioner’s Rebuttal is procedurally improper because neither Fed. R. Civ. P.
  26   72(b) nor the Local Rules authorize a rebuttal brief to an opposing party’s reply
  27
       following the filing of objections to a Report and Recommendation. However,
       because the arguments raised in the Rebuttal largely echo those set forth in
  28   Petitioner’s Motion for Relief from Nondispositive Pretrial Order of Magistrate
       Judge, discussed below, the court exercises its discretion to consider the Rebuttal.
                                                 1
Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 2 of 6 Page ID #:2978



   1   court concurs with and accepts the findings and conclusions of the Magistrate
   2   Judge.
   3         The court has also considered Petitioner’s Motion for Relief from
   4   Nondispositive Pretrial Order of Magistrate Judge (“Motion for Relief”), which was
   5   filed concurrently with the Objections. Dkt. 42. The Motion for Relief challenges,
   6   in part, the Magistrate Judge’s June 19, 2020 Order denying Petitioner’s motions
   7   for discovery, an evidentiary hearing, and appointment of counsel. Dkt. 37. To that
   8   extent, the Motion for Relief may be construed as objections to a non-dispositive
   9   order of a Magistrate Judge under Fed. R. Civ. P. 72(a). The Motion for Relief
  10   also specifically challenges the Magistrate Judge’s recommendation that
  11   Petitioner’s ineffective assistance of counsel claim in ground five of the FAP be
  12   denied as speculative. Accordingly, the Motion for Relief may also be construed as
  13   objections to the Report and Recommendation under Fed. R. Civ. P. 72(b).
  14         When construed under Rule 72(a) as objections to a non-dispositive ruling,
  15   the Motion for Relief is untimely. Objections to a Magistrate Judge’s non-
  16   dispositive order must be filed within fourteen days. Fed. R. Civ. P. 72(a). The
  17   Magistrate Judge’s Order issued on June 19, 2020. Petitioner constructively filed
  18   the Motion for Relief on November 11, 2020, almost five months later, and has not
  19   attempted to explain his delay. As such, the Motion for Relief is untimely under
  20   Rule 72(a) and must be DENIED on that ground. See Fed. R. Civ. P. 72(a) (“A
  21   party may not assign as error a defect in the [Magistrate Judge’s] order not timely
  22   objected to.”).
  23         Additionally, even if the court were to consider the Motion for Relief on its
  24   merits under Rule 72(a), the motion still fails. As the Magistrate Judge explained in
  25   denying Petitioner’s underlying motions, because the habeas claims he seeks to
  26   develop were adjudicated on their merits in state court, pursuant to 28 U.S.C.
  27   § 2254(d), adjudication of those claims in federal court is limited to the record
  28   presented to the state courts. Dkt. 37 at 10–18. Discovery, an evidentiary hearing,

                                                 2
Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 3 of 6 Page ID #:2979



   1   and the appointment of counsel to conduct those proceedings on Petitioner’s behalf
   2   would be futile because even if Petitioner were able to develop relevant evidence,
   3   he would not be able to use it to support his claims as the evidence was never
   4   presented in the state courts. Dkt. 37 at 10. As a result, Petitioner’s renewed
   5   requests for discovery, an evidentiary hearing, and the appointment of counsel are
   6   DENIED in the alternative under Rule 72(a).
   7         The Motion for Relief also fails if it is construed under Rule 72(b) as
   8   objections to the Magistrate Judge’s Report and Recommendation. It appears
   9   Petitioner raises a global objection to the Report and Recommendation in its
  10   entirety, Dkt. 42 at 1, which fails for lack of specificity. See Fed. R. Civ. P.
  11   72(b)(2) (“[A] party may serve and file specific written objections to the proposed
  12   findings and recommendations” of a Magistrate Judge (emphasis added)); Thomas
  13   v. Arn, 474 U.S. 140, 149 (1985) (“[28 U.S.C. § 636(b)(1)(C)] does not on its face
  14   require any review at all, by either the district court or the court of appeals, of any
  15   issue that is not the subject of an objection.” (emphasis added)).
  16         To the extent Petitioner challenges the Magistrate Judge’s recommendation
  17   as to ground five under Rule 72(b), the Motion for Relief also fails on de novo
  18   review. Petitioner appears to make two arguments relating to ground five: first, in
  19   the FAP, Petitioner argues his trial counsel was ineffective for failing to investigate
  20   the mental health records of jailhouse informant “Erick J.” for impeachment
  21   evidence. Dkt. 12 at 27. Second, in his Motion for Relief, Petitioner appears to
  22   contend that various parties, including the District Attorney, have improperly
  23   denied him access to Erick J.’s mental health records. In support of this claim,
  24   Petitioner attaches to his Motion for Relief copies of: (1) correspondence from the
  25   District Attorney’s Office to Petitioner in 2017 outlining the procedures for
  26   obtaining post-conviction discovery; (2) Petitioner’s letter to the District Attorney’s
  27   Office dated September 28, 2020, in which Petitioner asks for copies of Erick J.’s
  28   mental health files; and (3) correspondence between Petitioner and his criminal

                                                   3
Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 4 of 6 Page ID #:2980



   1   defense counsel in 2017, reflecting that Petitioner requested, and evidently
   2   received, Petitioner’s criminal case file. Dkt. 42 at 13–21. Last, Petitioner’s
   3   Rebuttal to Respondent’s Reply includes, for the first time, a declaration from an
   4   inmate named Rogelio Cabrera who states he saw jailhouse informant “Eric Jones”
   5   receive “medication at the pill call window at least three times a day” and heard Mr.
   6   Jones complain that the psychotropic drugs he was taking “were not working.”
   7   Dkt. 44 at 5.
   8         First, Petitioner fails to show that his trial counsel’s failure to investigate
   9   Erick J.’s mental health records amounts to ineffective assistance of counsel. To
  10   succeed on an ineffective assistance of counsel claim, a petitioner must demonstrate
  11   both (1) counsel’s performance was deficient by falling below an “objective
  12   standard of reasonableness,” and (2) that the deficient performance prejudiced the
  13   defense, meaning there “is a reasonable probability that, but for counsel’s
  14   unprofessional errors, the result of the proceeding would have been different.”
  15   Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).
  16         The Report and Recommendation notes that Petitioner contended, “without
  17   support, that Erick J. had been prescribed ‘psychotropic drugs’ at the time of the
  18   trial and had a ‘history of severe mental problems.’” Dkt. 43 at 35 (citing FAP at
  19   27). The Magistrate Judge recommended ground five be denied because Petitioner
  20   put forth no evidence Erick J. suffered any mental health defects at the time of trial
  21   that would have impaired his ability to testify competently and truthfully, therefore
  22   “any prejudice is entirely speculative.” Dkt. 43 at 35–36 (citing, inter alia,
  23   Gonzalez v. Knowles, 515 F.3d 1006, 1016 (9th Cir. 2008)).
  24         This court agrees with the analysis of the Report and Recommendation.
  25   While the untimely hearsay declaration of Rogelio Cabrera in Petitioner’s Rebuttal
  26   suggests that mental health records for Erick J. may currently exist, Petitioner has
  27
  28

                                                   4
Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 5 of 6 Page ID #:2981



   1   not shown any such records existed at the time of his trial.2 Petitioner’s trial
   2   counsel also conducted a reasonable cross-examination of Erick J. regarding his
   3   criminal history, including a prior conviction for lying to the police; his former
   4   gang membership and nickname “Evil”; his motivation for cooperating with the
   5   police and the specifics of his agreement with the prosecution to testify at
   6   Petitioner’s trial; his meetings with prosecutors; and discrepancies in his testimony.
   7   Dkt. 32-9 at 51–85. Erick J. admitted on cross-examination that he has been
   8   “willing to do dishonest things to get by.” Dkt. 32-9 at 82. Even assuming
   9   Petitioner’s counsel could have impeached Erick J. with mental health records that
  10   existed at the time of trial, Petitioner fails to show prejudice. See Passalacqua v.
  11   McDonald, 650 F. App’x 374, 375 (9th Cir. 2016) (noting “relatively minor or
  12   speculative impeachment evidence” about medication for mental illness arguably
  13   did not prejudice the defense when defense counsel had vigorously cross-examined
  14   the witness); Davis v. Woodford, 384 F.3d 628, 641–42 (9th Cir. 2004) (defense
  15   counsel’s failure to impeach prosecution witness about a past conviction did not
  16   prejudice the outcome of the trial where counsel impeached the witness on other
  17   grounds, since the jury was already “on notice” that the credibility of the witness
  18   was at issue).
  19         Second, the new claim related to ground five in Petitioner’s Motion for
  20   Relief appears to be that the prosecutor, as opposed to his counsel, failed to provide
  21   Erick J.’s mental health records in violation of his rights. Dkt. 42 at 1–2. This
  22   claim fails procedurally because it does not appear in the FAP and is not exhausted.
  23   See 28 U.S.C. § 2254(b)(1)(A), (c). It also fails on the merits. While exhibits
  24   attached to Petitioner’s Motion for Relief show Petitioner asked the District
  25
  26   2
        Because ground five was decided on the merits in state court, this court’s
  27
       consideration of that claim is limited to the evidence before the California Supreme
       Court. 28 U.S.C. § 2254(d). Accordingly, Petitioner’s correspondence with the
  28   District Attorney’s Office and his counsel, and Mr. Cabrera’s declaration, do not
       compel a different outcome on ground five.
                                                  5
Case 5:19-cv-01221-FLA-PVC Document 46 Filed 02/08/21 Page 6 of 6 Page ID #:2982



   1   Attorney’s Office for Erick J.’s medical and mental health files, it does not follow
   2   that the prosecutor in fact possessed any such files or wrongfully withheld them.
   3   Further, there is no violation of Brady v. Maryland, 373 U.S. 83 (1963) when the
   4   evidence is equally available to the defense. See Diep v. Cate, 749 F. App’x 534,
   5   536 (9th Cir. 2018) (finding no Brady violation for failure to turn over evidence
   6   that “was equally and readily available to defense counsel”); see also United States
   7   v. Aichele, 941 F.2d 761, 764 (9th Cir. 1991) (“When ... a defendant has enough
   8   information to be able to ascertain the supposed Brady material on his own, there is
   9   no suppression by the government.” (citations omitted)).
  10         Accordingly, the court DENIES the Motion for Relief when construed as
  11   objections to the Report and Recommendation under Rule 72(b).
  12         IT IS ORDERED that the First Amended Petition is DENIED and Judgment
  13   shall be entered dismissing this action with prejudice.
  14         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
  15   the Judgment herein on Petitioner and on counsel for Respondent.
  16         LET JUDGMENT BE ENTERED ACCORDINGLY.
  17
  18   Dated: February 8, 2021
  19
                                                     FERNANDO L. AENLLE-ROCHA
  20                                                 United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28

                                                 6
